Order
PER CURIAM.
Kevin R. O’Connell (“O’Connell”) appeals his conviction in Boone County for kidnapping. O’Connell waived his right to a jury, and the Honorable Gene Hamilton convicted him of kidnapping under § 565.110.1(1) and sentenced him as a persistent felony offender to a term of twenty-five years imprisonment. O’Connell raises two points on appeal. In his first point, he alleges there was insufficient evidence to support a conviction for kidnapping under § 565.110.1(1). O’Connell argues in his second point that the trial court erred in overruling his motion for acquittal at the close of the evidence and thereafter convicting him of kidnapping Paula Heaviland because the court misconstrued the “ransom or reward” element of § 565.110.1(1).
Affirmed. Rule 30.25(b).